Title: To Thomas Jefferson from Edmund Rogers, 20 November 1823
From: Rogers, Edmund
To: Jefferson, Thomas

Sir— New London nov 20th 1823Knowing the interest you take in every improvement of a national character however humble the subject may be, deeming nothing beneath your notice which may tend to promote economy, encourage industry, or add to the independence of our country—I have presumed to ask your acceptance of the Box herewith, containing a small sample of my domestic Coffee. The dearness of the foreign coffee has induced me to devote much time to prepare a cheap, wholesome and pleasant substitute, purely of domestic growth. I flatter myself I have attained my wishes—and have received flattering testimonials of my Success, from many of the most distinguished Gentlemen of the Country, some of which you will find in the inclosed hand Bill.—Should I be so fortunate as to gain your distinguished approbation, it would I have no doubt be of great service in introducing it to our fellow Citizens, and highly gratify him who has the honor, with ardent wishes for your health and happiness to subscribe himselfYour most Obedt and very Hbl ServtEdmund Rogers.P.S.Directions for using it may be seen in the hand Bill. The price at which I can afford it , is 8 cents per pound by the quantity.